DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “a contract” is not a useful process, machine, manufacture, or composition of matter. A contract is simply an agreement between two parties and is not patentable subject matter. More specifically, a contract is an abstract idea and is part of the grouping “Certain Methods of Organizing Human Activity” as laid out in the 2019 Revised Patent Subject Matter Eligibility Guidance published in January 2019. So the last step of Claims 1 and 8 is not eligible subject matter under 35 U.S.C. 101, which is simply requiring a contract to be in place for a bus service.

MPEP 2106.04(a)(2) Abstract Idea Groupings [R-10.2019]
II. CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
The phrase "methods of organizing human activity" is used to describe concepts relating to:
• fundamental economic principles or practices (including hedging, insurance, mitigating risk);
• commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); and
• managing personal behavior or relationships or interactions between people, (including social activities, teaching, and following rules or instructions).

Similarly, Claims 5 and 12 require ownership, which also falls under “Certain Methods of Organizing Human Activity” since owning something is another type of contract which defines ones right to use possess and give away an item.
The remaining claims are rejected for being dependent upon a non-statutory subject matter claim.

Claim Objections
Claim 6 is objected to because of the following informalities:  the first line recites “detachably coupled with with”, please remove one “with”.  Appropriate correction is required.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/404,113, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The 62/404,113 provisional application generally speaks about bus and maintenance services (e.g. Paragraph [0008]) but fails to disclose all of the details of the claims in the current application including exactly what types of modules are receiving bus services.
Priority is granted to application 62/506,522 which includes paragraphs directed toward services in Paragraphs 7-10. Applicant’s effect filing date is thus 05/15/2017.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 7559508 B1).
Regarding Claims 1, 3, 7, and 8 Taylor discloses: 
8. (New) A method comprising:
operating an earth orbiting persistent infrastructure module (40);
providing bus services (via 34) from the infrastructure module to one or more replaceable payload modules (27 and 28);
wherein:
the infrastructure module is detachably coupled (as required by “transferring tanks 27, 28 to/from the propellant depot 40”; See Column 11 Line 21) with the one or more replaceable payload modules;
the bus services include one or more of power, telemetry, command, attitude control and orbit control (via “single rocket engine 29, attitude control system (ACS) thrusters, a fuel cell power source, computers, an inertial guidance system, and an autonomous rendezvous and docking system”; See Column 9 Line 10); and
the providing bus services is performed under a contract (“NASA contractors under an agreement”; Column 11 Line 45) between a first owner/operator of the infrastructure module and a second owner/operator of at least one of the one or more payload modules.

Regarding Claims 2 and 9 Taylor disclsoes The method of claim 8, wherein the infrastructure module is deployed into space at a substantially earlier time (as indicated by the long life envisioned “depot 40 starts by providing transportations services and grows beyond these services to become a center of commerce and human habitation”; Column 11 Line 35) than at least one of the one or more payload modules.

Regarding Claims 6 and 10 Taylor disclsoes wherein the infrastructure module is detachably coupled with at least a first replaceable payload module (27) and a second replaceable payload module (28).

Regarding Claims 5 and 12 Taylor disclsoes, wherein the infrastructure module and at least one of the one or more replaceable payload modules are owned/operated by the first owner/operator (as indicated by “interfacing payload with launch vehicles has demanded a high cost to the payload owners”, these costs can be taken on by the infrastructure and payload owners; Column 15 Line 60).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor as applied to claims 1 and 8 above, and further in view of Meyers (US 9676499 B2).
Taylor discloses the earth orbiting persistent infrastructure module (40) and further discloses using many different orbits “such as in low Earth orbit 59 and/or medium Earth orbit 67. Propellant depot 40 can also be located at Lagrange point one 60, and in lunar orbit 63”, in Column 7 Line 46. But is silent on geosynchronous.
Meyers teaches a similar infrastructure module (10) which can be used in geosynchronous orbit (See Column 2 Line 65 and Claim 6). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the orbit of Taylor as a geosynchronous orbit in view of the teaching of Meyers. Essentially any orbit can be used that would be helpful for a specific mission.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/               Primary Examiner, Art Unit 3642